Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendra et al (2010/0075092) in view of Schoenke (4032491).
Kendra et al shows a method of roofing an existing roof system including a roof substrate, the method comprising: providing a membrane composite, where the composite includes a polymeric membrane (12) and a pressure sensitive adhesive layer (14; par 38 line 2) disposed on a planar surface of the membrane, the adhesive layer (14) being applied to the membrane as a hot-melt adhesive (par 41) and being at least partially cured by UV radiation, the composite further comprising a release member (16) removably attached to the adhesive layer; ), removing the release member from said composite; and adhering the composite to the existing substrate by mating the adhesive layer to the substrate, where said membrane of said composite is an EPDM membrane, where said membrane of said composite is a TPO membrane.

Schoenke discloses a membrane being adhesively connected to a substrate, the substrate being either a new roof substrate or a membrane (asphalt impregnated felt) to protect the roof against the element.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s structure to show the substrate being a membrane as taught by Schoenke in order to provide a new roof for an existing roof membrane to further protect the building against the elements, and one having ordinary skill in the art would have found it obvious to modify Kendra et al’s steps to show the steps of removing debris from the existing membrane; after said step of removing debris, washing the existing membrane would enhance the attachment of the new roofing system to the existing system.
Kendra et al as modified shows all the claimed limitations.  The claimed method steps would have been the obvious method steps of reroofing an existing roof system with Kendra et al’s modified structures.  
Per claims 17-18, Kendra as modified shows all the claimed limitations except for the existing membrane being an EPDM or a TPO membrane.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s modified structures to show the existing membrane being an EPDM or a TPO membrane since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability .
Claims 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendra et al (2010/0075092) in view of Schoenke (4032491) as applied to claim 7 and further in view of Bitler et al (5665822).
Kendra et al as modified shows all the claimed limitations except for the adhesive layer including a polyacrylate adhesive.
Bitler et al (par 29) disclose a hot melt adhesive composition being polyacrylate elastomer.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s modified structures to show the adhesive being polyacrylate as taught by Bitler et al as polyacrylate is a well-known readily available material having needed properties for roofing construction.
Per claim 9-10, Kendra et al as modified shows all the claimed limitations except for the step of removing debris includes blowing the debris with a power blower, where said step of washing includes applying water and a cleaning solution.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s modified structure and construction steps to include show the step of removing debris includes blowing the debris with a power blower, where said step of washing includes applying water and a cleaning solution as .
Claims 11-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendra et al (2010/0075092) in view of Schoenke (4032491).	
Kendra et al as modified shows all the claimed limitations except for where said step of adhering the composite to the existing membrane creates a bond having a peel strength, as determined by PSTC 101, of at least 3.0 pli, where said step of adhering the composite to the existing membrane creates a bond having a peel strength, as determined by PSTC 101, of at least 3.5 pli, where said step of adhering the composite to the existing membrane creates a bond having a dead load shear, as determined by PSTC 107, of at least 0.5 hour, where said step of adhering the composite to the existing membrane creates a bond having a dead load shear, as determined by PSTC 107, of at least 1.0 hour.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kendra et al’s modified structure and construction steps to include show said step of adhering the composite to the existing membrane creates a bond having a peel strength, as determined by PSTC 101, of at least 3.0 pli, where said step of adhering the composite to the existing membrane creates a bond having a peel strength, as determined by PSTC 101, of at least 3.5 pli, where said step of adhering the composite to the existing membrane creates a bond having a dead load shear, as determined by PSTC 107, of at least 0.5 hour, where said step of adhering the composite to the existing membrane creates a bond having a dead load shear, as determined by PSTC 107, of at least 1.0 hour since one having ordinary skill in the art .
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
With respect to newly added limitation of “ pressure sensitive adhesive layer”, the reference Kendra shows the claimed limitation.  The reference as modified by Bitler further shows the adhesive being an acrylic based hot melt adhesive as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different roofing method steps with adhesive and membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

2/25/2021